Citation Nr: 1706404	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-38 445 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic cough, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1988 to September 1991, including service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014 and in March 2016, the Board remanded the claim for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is again necessary to ensure that the appellant is afforded every possible consideration and that there is a complete record upon which to decide the claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The March 2016 Board remand found the May 2014 VA examination opinion inadequate and requested another medical examination in order to address the nature and etiology of the Veteran's respiratory disability.  The Board specifically requested a pulmonologist to examine the Veteran and to provide an opinion concerning etiology.  However, the June 2016 examination was performed by a physician's assistant, not a pulmonologist.  Thus, based on lack of compliance with a prior remand directive, a new examination and nexus opinion is necessary on remand.  Id.  Any outstanding treatment records should also be secured. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Then, schedule the Veteran for a VA examination with a pulmonologist to determine the nature and etiology of his respiratory disability, to include chronic cough.  

All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Please state whether the Veteran's chronic cough is attributable to a known clinical diagnosis.  

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent probability or greater) related to presumed environmental exposures (e.g., smoke from oil fires) during the Veteran's service in Southwest Asia.

(d) Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia?

In addressing these questions, the examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  Thereafter, readjudicate the issue on appeal, and furnish a Supplemental Statement of the Case, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




